Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 10 January 2008, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Monday:
No amendments.
Tuesday:
The PPE-DE Group has proposed that the two Demetriou and Cashman reports on the control of persons at the EU's external borders be postponed to a subsequent sitting.
- (EL) Mr President, this report seems to have the Council's full approval in substance, but there is a procedural issue, since Coreper has not yet met - I think it is to meet tomorrow or the day after. Furthermore, the Slovenian Presidency has asked, for procedural and official reasons, for the meeting to be postponed until the next plenary part-session in Belgium. There is no objection to this postponement.
(Parliament adopted the motion.)
Wednesday:
The Group of the Alliance of Liberals and Democrats for Europe moved that the debate on the statements of the Council and Commission on the situation in Pakistan following the assassination of Benazir Bhutto be concluded with the submission of motions for a resolution.
Mr President, we have over the holiday break seen a number of very worrying developments in Pakistan, not least, of course, the assassination of Benazir Bhutto.
We have the opportunity to discuss this matter this week. It is the view of my group that we should close our debate with a resolution, in particular since we should take a position sending a message to the Pakistani authorities in advance of the visit of Mr Musharaff to the Committee on Foreign Affairs of the House.
Does anyone else wish to speak in support of the motion?
(DE) Mr President, ladies and gentlemen, I think that it is very poor practice indeed for important debates to be concluded without a resolution. This Parliament is here to take clear positions and not just to be a talking shop for group chairmen and other group spokespersons without the adoption of resolutions.
Mr Musharraf will be coming here and he should know what this Parliament thinks about the situation in his country, so that we can argue the matter out with him. I believe we should be bold enough to put an end to the old habit of postponing the adoption of decisions for fear of acting on our own courage, by voting for a resolution.
(Parliament rejected the motion.)
In view of the shortage of speaking time for the Wednesday afternoon sitting, the Socialist Group has moved that the debates be extended to 6 p.m. With the agreement of the Council, Question Time can be extended until 7.30 p.m.
(DE) Mr President, you have said everything there is to say as far as the explanatory statement is concerned. It is a good thing that Council Question Time has not been shortened as a result. I just wanted to bring this to your attention.
(Parliament adopted the motion.)
(The agenda was therefore adopted.)